Upon this appeal we review a decree on final hearing dismissing a bill in equity. Previously we held the bill good. Chavous v. Goodbread, 156 Fla. 599, 23 So.2d 761. Thereafter an answer was filed and testimony taken and upon final hearing the bill was dismissed.
The first question is whether the required notice of local legislation under Article III, Section 21, Florida Constitution and Section 11.02 Fla. Stat., 1941, F.S.A., must be published in a newspaper and not by posting where there is a newspaper published in the county.
The statute is in the disjunctive hence the notice may be given by either method; consequently the notice in this case was duly given. We will pass upon the sufficiency of the substance under another question. Section 11.03, Fla. Stat., 1941. F.S.A., imports no binding effect because it is suggestive only in so far as the form of the proof of publication is set forth.
Next we consider the sufficiency of the notice from the standpoint of substance. A brief history of our law on this question may be helpful. The original Section 21 of Article *Page 828 
III of the Constitution of 1885 required that notice necessary for local or special regislation should ". . . state the substance of the contemplating law . . ." This provision, in substance, was retained when the section was amended in 1928. In 1938 this section was again amended to require the notice to be published as required by law. Thereupon Section 11.02, Fla. Stat., 1941, F.S.A., was enacted pursuant to the Constitution requiring the substance of the proposed act to be stated.
We have ample authority from this court in cases decided subsequent to effective date of the present amendment and statute to rest the decision of this case. State v. Crooks,153 Fla. 694, 15 So.2d 675 and Hatfield v. Prince, 146 Fla. 411,23 So.2d 481. Upon authority of these cases the decree is affirmed.
THOMAS, C. J., TERRELL, CHAPMAN and BARNS, JJ., concur.
BUFORD, J., dissents.